___________

                                    No. 95-4050
                                    ___________

Lorena Fay Overfield,                     *
                                          *
              Appellant,                  *
                                          *
     v.                                   * Appeal from the United States
                                          * District Court for the
Francis N. Bonsignore; Marsh and *       Western District of Missouri.
McLennan Companies; William               *
M. Mercer, Inc.; William M.               * (UNPUBLISHED)
Mercer of Kentucky, Inc.,                 *
                                          *
              Appellees.                  *


                                    ___________

                     Submitted:     October 3, 1996

                           Filed:   October 15 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Lorena Overfield appeals from the district court's1 orders dismissing
one defendant and granting summary judgment to the remaining defendants in
her action brought under the Employee Retirement Income Security Act
(ERISA), 29 U.S.C. §§ 1001-1461.      Having carefully reviewed the record and
the parties' briefs, we conclude the judgment of the district court was
correct.   Accordingly, we affirm.      See 8th Cir. R. 47B.




     1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-